DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-8, and 10-11 of U.S. Patent No. (11,426,304 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites an oral appliance comprising: an upper arched frame arranged to be positioned within a mouth proximate an upper dentition when the upper arched frame is positioned in the mouth, the upper arched frame comprising a first tab and a second tab, the first tab and the second tab being positioned, with respect to each other, on opposite sides of a plane substantially bisecting the upper arched frame, wherein the upper arched frame does not deform when heated to 100 degrees Celsius; an upper moldable tray coupled to the upper arched frame such that the upper moldable tray extends beyond cuspids of the upper dentition when the upper arched frame is positioned in the mouth, the upper moldable tray arranged to deform when heated such that the upper moldable tray is configured to receive the upper dentition; a lower arched frame arranged to be positioned within the mouth proximate a lower dentition when the lower arched frame is positioned in the mouth, the lower arched frame comprising a third tab extending from the lower arched frame, wherein a coupling between the first tab and the third tab exerts a tensile force on the lower arched frame that pulls the lower arched frame in an anatomically anterior direction in the mouth, wherein the third tab is distal to the first tab when the upper arched frame and the lower arched frame are positioned in the mouth, wherein the lower arched frame does not deform when heated to 100 degrees Celsius; and a lower moldable tray coupled to the lower arched frame such that the lower moldable tray extends beyond cuspids of the lower dentition when the lower arched frame is positioned in the mouth, the lower moldable tray arranged to deform when heated such that the lower moldable tray is configured to receive the lower dentition.
Claim 1 of U.S. Patent No. (11,426,304 B2) recites a An oral appliance comprising: an upper arched frame configured to be positioned within a user's mouth proximate the user's upper dentition when the upper arched frame is positioned in the user's mouth, the upper arched frame comprising a first tab and a second tab, the first tab and the second tab being positioned, with respect to each other, on opposite sides of a plane substantially bisecting the upper arched frame, wherein the upper arched frame does not deform when heated to 100 degrees Celsius; an upper moldable tray coupled to the upper arched frame such that the upper moldable tray extends beyond the cuspids of the user's upper dentition when the upper arched frame is positioned in the user's mouth, the upper moldable tray configured to deform when heated such that the upper moldable tray is configured to receive the user's upper dentition, the upper moldable tray comprising polycaprolactone; a lower arched frame configured to be positioned within the user's mouth proximate the user's lower dentition when the lower arched frame is positioned in the user's mouth, the lower arched frame comprising a third tab extending from the lower arched frame, wherein a coupling between the first tab and the third tab exerts a tensile force on the lower arched frame that pulls the lower arched frame in an anatomically anterior direction in the user's mouth, wherein the third tab is distal to the first tab when the upper arched frame and the lower arched frame are positioned in the user's mouth, wherein the lower arched frame does not deform when heated to 100 degrees Celsius; and a lower moldable tray coupled to the lower arched frame such that the lower moldable tray extends beyond the cuspids of the user's lower dentition when the lower arched frame is positioned in the user's mouth, the lower moldable tray configured to deform when heated such that the lower moldable tray is configured to receive the user's lower dentition, the lower moldable tray comprising polycaprolactone.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of patent (‘304) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of patent (‘304) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the current application is anticipated by claim 1 of patent ('30), it is not patentably distinct from claim 1 of patent ('304).
All of the limitations of claim 2 can be found in claim 7 of Patent No. (‘304).  
All of the limitations of claim 3 can be found in claim 8 of Patent No. (‘304).  
All of the limitations of claim 4 can be found in claim 10 of Patent No. (‘304).  
All of the limitations of claim 6 can be found in claim 11 of Patent No. (‘304).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if a rewritten timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786